 Case 19-03047          Doc 76          Filed 02/18/21 Entered 02/18/21 12:06:43     Desc Main
                                          Document Page 1 of 9

  FILED & JUDGMENT ENTERED
         Steven T. Salata


           February 18 2021


    Clerk, U.S. Bankruptcy Court
   Western District of North Carolina
                                                                       _____________________________
                                                                                 Laura T. Beyer
                                                                         United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

In re:                             )
                                   )
VR KING CONSTRUCTION, LLC          )                           Chapter 7
                                   )                           Case No. 18-31635
                    Debtor.        )
___________________________________)
                                   )
Y2 YOGA COTSWOLD, LLC,             )
                                   )
                    Plaintiff,     )
                                   )                           Adversary Proceeding
v.                                 )                           No. 19-03047
                                   )
V.R. KING CONSTRUCTION, LLC;       )
VINROY REID; AND A. BURTON         )
SHUFORD, AS CHAPTER 7 TRUSTEE      )
FOR V.R. KING CONSTRUCTION, LLC    )
AND VINROY REID,                   )
                                   )
                    Defendants.    )
___________________________________)

  ORDER DENYING DEFENDANT’S MOTION REQUESTING RECONSIDERATION

      THIS MATTER is before the court on V.R. King Construction,

LLC’s     (“V.R.          King’s”)          December     14,   2020    motion       (“Motion”)

requesting         reconsideration              of   this   court’s    December        2,     2020

Memorandum Opinion and Order Granting in Part Plaintiff’s Motion

for Summary Judgment; Denying Defendants’ Motions to Dismiss,
    Case 19-03047    Doc 76   Filed 02/18/21 Entered 02/18/21 12:06:43    Desc Main
                                Document Page 2 of 9


Motions for Judgment on the Pleadings and Alternate Motions for

Summary Judgment; Deferring Ruling on Certain Issues Pertaining to

11 U.S.C. 506(b); and Setting Deadlines for Filing of Proofs of

Claim and Any Objections Thereto (“Order”).                     For the reasons

explained below, the court denies the Motion.

        The court has previously explained the facts and procedural

history relevant to this adversary proceeding.                        See Y2 Yoga

Cotswold, LLC v. V.R. King Construction, LLC (In re VR King

Construction, LLC), Ch. 7 Case No. 18-31635, Adv. No. 19-3047,

2020 WL 7063192, at *1-6 (Bankr. W.D.N.C. Dec. 2, 2020).                          On

December 2, 2020, the court entered identical orders in the V.R.

King and Vinroy Reid (“Reid”) adversary proceedings1 that resolved

many of the common issues in those proceedings.                 The Order in this

adversary     proceeding      i)   grants     the   Plaintiff    partial     summary

judgment as to its first and second claims for relief (validity,

priority, and non-avoidability of attachment liens); ii) denies

the Trustee’s motions to dismiss; iii) grants the Plaintiff summary

judgment with respect to the defenses of res judicata, collateral

estoppel,      the    Rooker-Feldman        Doctrine,    and    the      affirmative

defenses asserted by V.R. King; iv) found several facts to be

established, including the enforceability of the construction


1
  An adversary proceeding was simultaneously filed in Reid’s Chapter 7
proceeding, case no. 18-31436, and is pending before this court as adversary
proceeding no. 19-3049. The parties, the facts pled, the relief sought in each
complaint, and the defenses thereto in each of the two adversary proceedings
are identical.



                                          2
    Case 19-03047   Doc 76   Filed 02/18/21 Entered 02/18/21 12:06:43    Desc Main
                               Document Page 3 of 9


agreement, the enforceability of the indemnity provision as a

reciprocal attorney’s fee provision, and the court’s ability to

adjudicate     the    Plaintiff’s     indemnity    claims    in    the   adversary

proceeding; and v) denied the Rule 12 motion of V.R. King.                      See

id. at *17.

        In response to the Order, V.R. King filed the Motion seeking

to set aside the Order.            Among V.R. King’s reasons for setting

aside the Order are that the court did not incorporate certain

facts in its finding of facts, that the court erred in most of its

conclusions of law, that the court did not address V.R. King’s

affirmative defenses, and the contentions in the affidavit from

attorney     Christopher      Campbell       attached   to   the    Motion     (the

“Affidavit”).

        The Motion seeks relief pursuant to Rules 592 and 603 of the

Federal Rules of Civil Procedure.               The Motion is unclear as to

which subparts of Rule 59 are relied upon in arguing that the Order

should be set aside.         The Motion makes no mention of Rule 59(e),

which pertains to motions to alter or amend a judgment.                          It

references two other subparts of Rule 59 in paragraph 9 of the

Motion, (a)(1)(B) and (a)(2), but it is unclear whether V.R. King

is relying on them for relief given that those subparts deal with



2
 Federal Rule of Bankruptcy Procedure 9023 makes Federal Rule of Civil Procedure
59 applicable to bankruptcy cases.
3
 Federal Rule of Bankruptcy Procedure 9024 makes Federal Rule of Civil Procedure
60 applicable to Bankruptcy cases.


                                         3
    Case 19-03047    Doc 76   Filed 02/18/21 Entered 02/18/21 12:06:43     Desc Main
                                Document Page 4 of 9


motions for new trials, the court has not held a trial in this

adversary proceeding, and the Debtor does not seek a new trial.

In paragraph 9 of the Motion, the Debtor does clearly reference

Rule 60(b)(6) which states that “the court may relieve a party or

its     legal   representative       from       a   final    judgment,    order,     or

proceeding for . . . any other reason that justifies relief.”                      Rule

60,    however,      pertains   to   final      orders,     and   the   Order   is   an

interlocutory order with outstanding issues still left to be

determined.         As a result, the Motion likely should have been filed

pursuant to Federal Rule of Civil Procedure 54(b).4                        See U.S.

Tobacco Coop. Inc. v. Big S. Wholesale of Virginia, LLC, 899 F.3d

236, 256 (4th Cir. 2018) (citing Carlson v. Boston Sci. Corp., 856

F.3d 320, 325 (4th Cir. 2017)).                 Regardless of the federal rule

used to analyze whether to grant the Motion, the result is the

same, and the Motion should be denied.                       Each of the relevant

federal rules are addressed in turn below.

        The first rule to consider in determining whether to grant

the Motion is Federal Rule 59(e).                   Rule 59(e) states that “[a]

motion to alter or amend a judgment must be filed no later than 28

days after the entry of the judgment.”                      The Fourth Circuit has

recognized three bases for altering or amending a judgment pursuant

to Rule 59(e):          “(1) to accommodate an intervening change in



4
 Federal Rule of Bankruptcy Procedure 7054 makes Federal Rule of Civil Procedure
54(b) applicable to bankruptcy cases.



                                            4
 Case 19-03047      Doc 76   Filed 02/18/21 Entered 02/18/21 12:06:43       Desc Main
                               Document Page 5 of 9


controlling law; (2) to account for new evidence not available at

trial; or (3) to correct a clear error of law or prevent manifest

injustice.”        Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d

396, 403 (4th Cir. 1998) (citing EEOC v. Lockheed Martin Corp.,

Aero & Naval Sys., 116 F.3d 110, 112 (4th Cir. 1997); Hutchinson

v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993)).                          “Rule 59(e)

motions may not be used, however, to raise arguments which could

have been raised prior to the issuance of the judgment, nor may

they be used to argue a case under a novel legal theory that the

party had the ability to address in the first instance.”                           Id.

(citations omitted).              Rule 59(e) motions are “an extraordinary

remedy which should be used sparingly.”                Id. (quoting WRIGHT     ET AL.,

FEDERAL PRACTICE   AND   PROCEDURE § 2810.1, at 124 (2d ed. 1995)).

      Here,   the        Motion    does     not    identify   any    new    evidence,

intervening        change     in     law,     or    error     of    law    justifying

reconsideration.          The Motion cites several cases that were cited

to and thoroughly briefed in prior pleadings, motions, and briefs

including Ivester v. Miller 398 B.R. 408 (M.D.N.C. 2008), Doub v.

Hartford Fire Ins. Co. (In re Medlin), 229 B.R. 353 (Bankr.

E.D.N.C. 1998), and Edwards v. Edwards, 118 N.C. App 464, 456

S.E.2d 126 (1995).           The Motion also asserts many of the same

arguments already made in prior filings.                 The only “new evidence”

proffered is the Affidavit.                 However, the Affidavit does not

present new evidence, and instead appears to primarily raise legal




                                             5
    Case 19-03047   Doc 76    Filed 02/18/21 Entered 02/18/21 12:06:43    Desc Main
                                Document Page 6 of 9


arguments in support of setting aside the Order.5                  Moreover, there

is     no   clear     error   justifying        the    extraordinary     remedy    of

reconsideration.         Therefore, setting aside the Order under Rule

59(e) is inappropriate.

        The next Rule to consider is Rule 60(b).                Rule 60(b) allows

for relief of a party or its legal representative from a final

judgment, order, or proceeding.                 Rule 60(b)(6) is a catch-all

provision that allows for relief from a judgment for “any other

reason that justifies relief.” Relief under this rule is available

only in “extraordinary circumstances.”                 Aikens v. Ingram, 652 F.3d

496, 500-01 (4th Cir. 2011).              “Rule 60(b) does not authorize a

motion merely for reconsideration of a legal issue” and cannot be

used to simply ask the court to change its mind.                   United States v.

Williams, 674 F.2d 310, 312-13 (4th Cir. 1982).

        Here,   the    Motion     does    not     discuss    the    “extraordinary

circumstances”        justifying     setting     aside    the   Order    under    Rule

60(b)(6).       As already stated, the Motion is primarily an attempt

to reargue issues already determined.                 There is no new evidence or

new law raised in the Motion, and there are no “extraordinary



5
  Federal Rule of Civil Procedure 56(c)(4) made applicable to adversary
proceedings by Federal Rule of Bankruptcy Procedure 7056 states that an
affidavit should set out factual information and does not refer to legal
argument. The Affidavit cites the Edwards case and argues it is distinguishable
from the facts of this case. Paragraph’s 2-40 of the Affidavit read like a
brief and are applying facts of the case to the law cited. The court also notes
that paragraphs 13-19 of the Motion contain nearly identical language to
paragraphs 29-39 of the Affidavit. Based on these considerations, the court
strikes the Affidavit and will not consider it in determining whether to grant
the Motion.


                                          6
 Case 19-03047   Doc 76    Filed 02/18/21 Entered 02/18/21 12:06:43    Desc Main
                             Document Page 7 of 9


circumstances” mandating relief.            The Motion is simply asking the

court to change its mind.            As a result, the Motion pursuant to

Rule 60(b)(6) should be denied.

     The last rule to consider is Rule 54(b).              Under Rule 54(b),

“a district court retains the power to reconsider and modify its

interlocutory judgments . . . at any time prior to final judgment

when such is warranted.”        Canoe Ass'n v. Murphy Farms, Inc., 326

F.3d 505, 514-15 (4th Cir. 2003) (citations omitted).                 Compared to

motions to reconsider final judgments pursuant to Rule 59(e), “Rule

54(b)’s     approach      involves     broader    flexibility         to   revise

interlocutory    orders     before    final   judgment   as   the     litigation

develops and new facts or arguments come to light.”                   Carlson v.

Boston Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017) (emphasis

omitted).    “Nevertheless, the discretion afforded by Rule 54(b)

‘is not limitless.’”        U.S. Tobacco, 899 F.3d at 256-57 (quoting

Carlson, 856 F.3d at 325).        While Rule 54(b) can be analogized to

the law of the case doctrine, which “gives a district court

discretion to revisit earlier rulings in the same case,” such

discretion is “subject to the caveat that where ‘litigants have

once battled for the court’s decision, they should neither be

required, nor without good reason permitted, to battle for it

again.’”    Off. Comm. of the Unsecured Creditors of Color Tile,

Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003)

(quoting Zdanok v. Glidden Co., 327 F.2d 944, 953 (2d Cir. 1964)).




                                        7
 Case 19-03047   Doc 76    Filed 02/18/21 Entered 02/18/21 12:06:43   Desc Main
                             Document Page 8 of 9


Thus, a court may revise an interlocutory order under                     three

circumstances:     (1)      where    a       subsequent   trial   results     in

substantially different evidence; (2) there is a change in the

applicable law; or (3) the prior decision was a clear error and

caused manifest injustice.          U.S. Tobacco, 899 F.3d at 257.

     Here, although the court has more discretion to reconsider an

interlocutory order, the Motion still fails to put forth any reason

for the court to do so.        There has been no subsequent proceeding

thus far producing different evidence nor has V.R. King presented

any new evidence with its Motion.               There has been no change in

applicable law, and the Motion merely references case law it

previously cited.         Finally, the Order was not a clear error

resulting in manifest injustice.               The issues in this case were

properly presented to the court, the parties had ample opportunity

to litigate the issues, and the parties did in fact litigate nearly

every legal aspect of those issues.             Moreover, to grant V.R. King

the relief it seeks in this case would lead to an order which is

inconsistent with the identical order entered in the Reid adversary

proceeding for which no reconsideration has been sought.

     In summary, regardless of the Federal Rule used to analyze

whether the relief sought in the Motion should be granted, the

result is the same.       The Motion is largely an attempt to relitigate

issues already briefed and considered by the court and puts forth

no new evidence or case law justifying reconsideration.                       In




                                         8
 Case 19-03047   Doc 76   Filed 02/18/21 Entered 02/18/21 12:06:43   Desc Main
                            Document Page 9 of 9


addition, there is no clear error causing injustice to V.R. King

as the court properly heard and thoroughly considered all of the

legal   issues   presented.       Revisiting     issues   already     resolved

without good reason is not permitted.              Accordingly, the court

hereby DENIES V.R. KING’S MOTION REQUESTING RECONSIDERATION.

     SO ORDERED.

This Order has been signed                     United States Bankruptcy Court
electronically. The Judge’s
signature and Court’s seal
appear at the top of the Order.




                                      9
